82 N.Y.2d 775 (1993)
624 N.E.2d 675
604 N.Y.S.2d 538
The People of the State of New York, Appellant,
v.
Ali Madera, Also Known as Alberto Rivera, Respondent.
Court of Appeals of the State of New York.
Decided October 12, 1993.
Robert T. Johnson, District Attorney of Bronx County (Daniel S. Ratner of counsel), for appellant.
Steven J. Miraglia, New York City, and Philip L. Weinstein for respondent.
Chief Judge KAYE and Judges SIMONS, TITONE, HANCOCK, JR., BELLACOSA, SMITH and LEVINE concur.
*777MEMORANDUM.
The order of the Appellate Division should be affirmed.
This People's appeal, allowed by permission of a dissenting Associate Justice of the Appellate Division, implicates the issue whether police officers reasonably believed that defendant was engaging in criminal activity, justifying their pursuit and detention of him on a New York City street. The trial court and the Appellate Division suppressed the weapon ultimately recovered after the street chase and apprehension of defendant.
The legal standard is not at issue, but only its application to undisputed facts. Thus, the threshold question for this Court's review is limited to whether the determination of the mixed question of law and fact  lack of reasonable suspicion of criminality to support the police officers' belief for the pursuit action undertaken  is supported by this record (see, People v Harrison, 57 N.Y.2d 470, 477). Since it is, this Court's review is concluded and the order of the Appellate Division must be affirmed.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, in a memorandum.